Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Amendment Entry
2.	Applicant's amendment and response filed August 8, 2022 is acknowledged and has been entered.  Claims 1, 2, 10, 51, 82, and 83 have been amended.  Claims 1, 82, and 112 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Currently, claims 1, 2, 3, 5, 7, 8, 10, 23, 25, 26, 29, 30, 34, 36, 37, 51, 82, 83, and 112 are pending.  Claims 2, 3, 5, 7, 8, 10, 23, 25, 26, 29, 30, 34, 36, 37, 51, and 83 are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.

Priority
4.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2017/062104 filed 11/16/2017, is November 16, 2016 which is the filing date of Provisional Application 62/422,956 from which the benefit of priority is claimed. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 2, 3, 5, 7, 8, 10, 23, 25, 26, 29, 30, 34, 36, 37, 51, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (US 2014/0274746) for reasons of record. 
Khurana et al. disclose a method of labeling and de-labeling a cell (target analyte) using a super resolution imaging apparatus that includes an electrically responsive substrate (pads) (Abstract; [0021, 0025, 0051, 0052, 0069-0079]).  The method comprises providing a cell or tissue [0052] in a solution associated with the electrically responsive substrate (pad), heating the cell to a controlled temperature; contacting the cell with a plurality of fluorescent detectable agents (fluorophore); applying a voltage with an electrode (electric field) that attracts detectable agents; thereby, labeling a plurality of sites (i.e. analyte within a cell) of the cell and generating a measurable detectable signal; detecting the plurality of detectable agents optically and imaging the cell; and applying an altered voltage to the solution in contact with the cell that removes detectable signal or quenches the fluorescent label with an electrode (activation circuit to alter the electric field); thereby de-labeling the cell ([0007, 0019, 0021-0023, 0025-0029, 0051, 0052, 0055, 0057-0059; 0064, 0082, 0088, 0093-0095]; Example 1; Example 4, Figure 3). 
Khurana et al. teach applying voltage to solution in controlled flow; wherein application of voltage generates a reactive chemical species applied at 5 V/cm or 1-100 V/cm [0025-0029, 0033, 0060, 0064, 0068, 0074].  Khurana et al. teach that the plurality of detectable agents is covalently attached to affinity tag including antibody or nucleic acid [0022, 0074]. Khurana et al. contemplates repeating the method in cycles ([0081, 0095]; Example 1).
With respect to the recitation of “at least 90% of the plurality of cell sites are de-labeled” in claims 2 and 51 and “at least 75% of the plurality of cell sites are de-labeled in less than 15 minutes” in claim 86; “wherein the labeling and de-labeling are performed in less than 20 to less than 3 minutes” in claim 7, “the method is repeated for at least 2-50 times” in claim 8; “wherein a portion of at least 25-95% of the plurality of cell sites are labeled with the plurality of detectable agents within not more than 1-15 minutes” in claim 23; “the plurality of detectable agent saturation on the cell sites is 25-90% or more as compared to a second labeled cell labeled at 20C for 1 hour” in claim 25; and “wherein at least 90% of the cell sites are de-labeled within less than 15 minutes to less than 30 seconds” in claim 30; it is maintained that acquiring optimal label saturation levels as well as temperature and timing requirements in target analyte or cell-based assays, all encompass result effective variables which Khurana et al. has shown may be altered and adjusted pursuant to optimization procedures and well within the scope which a person skilled in the art can determine to be appropriate.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  

Response to Arguments
6.	Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 

	A) Applicant amended claims 2, 51, and 83 to recite “wherein applying the voltage generates one or more reactive chemical species” and submits that the claims are not obvious in view of Khurana.  Applicant specifically contends that Khurana fails to teach or suggest generating one or more reactive chemical species through applying a voltage to a solution.
	Applicant’s argument is not persuasive because as set forth herein supra, at [0060, 0064], Khurana et al. teach applying voltage to solution in controlled flow; wherein application of voltage may generate a reactive chemical species (i.e. presence) applied at 5 V/cm which is encompassed in Applicant’s claimed invention. Accordingly, Khurana appears to read on Applicant’s claimed invention.

	B) Applicant argues that the present application demonstrates an unexpected technical result, wherein a three-fold increase in voltage resulted in a five-fold decrease in detectable signal; and an eight-fold increase in voltage eliminated the signal from the detectable labels. Applicant specifically contends that Khurana does not describe or suggest this non-linear relationship between voltage and de-labeling.
Applicant’s argument is not persuasive because claims 2, 51, and 83 simply recite “applying a voltage … to a solution in contact with the cells;” and there is no recitation of the amount of voltage applied, much less a three-fold or eight-fold increase in the amount of voltage applied that results to a corresponding decrease and elimination of signal from the detectable labels. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
7.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 12, 2022